DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 19, 2022 has been entered.
The amendment of claim 16 has been acknowledged.
In view of the amendment, the 35 US.C. 112(b) rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) issues. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on February 9, 2022 (see page 3).
In summary, the closest prior art teaches that it was known at the time the application was filed to acquire plant images before and after treatment and compare them to determine the effects of the treatment.
However, the prior art, alone or in combination, does not appear to teach or suggest that the expression values, i.e., the difference between the first and second physiology measurements, for each pixel are aggregated into a plant index to represent the effect of the plant treatment on the expressed phenotype.
Note that the prior art teaches segmenting the plant pixels only, instead of each of the pixels in the image. Further note that the parent case (U.S. 10,761,211; SN: 16/174,232) also aggregates a plant index value, however the plant index value of the ‘211 patent is not for the difference between the first and second physiology measurements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667